Citation Nr: 0215235	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for post 
traumatic stress disorder (PTSD) and entitlement to service 
connection for a skin disorder claimed as a residual of Agent 
Orange exposure, will be the subjects of a later decision.)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

In September 1999, a hearing was held before Mark W. 
Greenstreet, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2002).  

The case has previously been before in November 2000.  In May 
2001 the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") vacated the 
Board's decision and remanded the case to comply with notice 
requirements of the Veteran's Claims Assistance Act of 2000 
(VCAA).  The Board now proceeds with its review of one of the 
issues on appeal.  The issues involving service connection 
are the subject of separate development actions which will 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied the veteran's claim for service 
connection for PTSD in October 1990.

3.  A January 1999 VA medical treatment record indicates that 
the veteran has PTSD symptoms.

4.  The evidence received since the October 1990 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1990 decision of the Board denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 2002).

2.  Evidence received since the October 1990 Board decision 
is new and material, and the veteran's claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on the issue involving reopening his 
claim for service connection for PTSD.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In a March 1999 Statement of the Case, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claims.  A March 1999 letter from the RO to the veteran also 
informed the appellant that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 
The Board concludes that these documents informed the 
appellant of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

As for VA's duty to assist a veteran, the decision below 
reopens the veteran's claim for service connection for PTSD.  
The Board is undertaking additional development action with 
respect to his claims for service connection in an effort to 
assist the appellant.

II.  New and Material Evidence

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  Service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001) 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

VA regulations have been adopted which implement more 
stringent criteria to be met in order to reopen a previously 
denied claim with new and material evidence.  The newly 
adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for PTSD prior to this date, which means that he 
only needs to meet the old criteria to reopen his claim.  
Under the less stringent criteria, the court has held that 
new and material evidence can be evidence which provides a 
more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases, or the specific matter under consideration, for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  

In this case, the Board denied service connection for PTSD in 
October 1990.  The Board decision became final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The matter under consideration in 
this case is whether PTSD was incurred during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the October 1990 Board decision on the merits which is 
relevant to, and probative of, this matter under 
consideration.

The evidence of record at the time of the October 1990 Board 
decision which was relevant to the veteran's claim for 
service connection for PTSD was the veteran's service medical 
records and some VA medical records.  The difficulty with the 
veteran's claim at the time was that there was no competent 
medical evidence showing that the veteran had a diagnosis of 
PTSD.  

In this case, the evidence submitted since the October 1990 
Board decision that refers to the veteran's psychiatric 
disorder and PTSD includes several more recent VA medical 
treatment records.  A November 1998 VA treatment record 
indicates that the veteran has "possible PTSD."  A January 
1999 VA treatment record indicates that the veteran is 
suffering from "PTSD symptoms."  The Board concludes that 
this evidence is new.  While there is no firm diagnosis of 
PTSD, this evidence does indicate that the might have PTSD 
and that additional evaluation would be prudent in light of 
the veteran's claim.  The evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

The Board also notes that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is 
unlikely to alter the ultimate resolution of the claim.  
Hodge v. West, 155 F.3d 1356 (1998). 
Based on the applicable law, regulations and court decisions, 
the additional evidence received since the October 1990 Board 
decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's claim for service connection for post traumatic 
stress disorder is reopened.  

ORDER

New and material evidence has been submitted, the claim for 
entitlement to service connection for post traumatic stress 
disorder, is reopened; to this extend the appeal is granted.



		
	M. W. Greenstreet
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

